United States Court of Appeals
                                                            Fifth Circuit
                                                         F I L E D
           IN THE UNITED STATES COURT OF APPEALS
                                                           July 2, 2007
                   FOR THE FIFTH CIRCUIT
                                                     Charles R. Fulbruge III
                                                             Clerk

                        No. 05-40819
                     Conference Calendar



                 UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                            versus

                     TITO HERRERA-TREJO,

                                         Defendant-Appellant.

                    --------------------
        Appeal from the United States District Court
             for the Southern District of Texas
                 USDC No. 5:04-CR-2108-ALL
                    --------------------

                       ON REMAND FROM
           THE SUPREME COURT OF THE UNITED STATES

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

    Mr. Herrera-Trejo pleaded guilty to the charge of

attempted illegal re-entry in violation of 8 U.S.C. §



    *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                                                     1
1326 and was sentenced to 27 months of imprisonment,

followed     by    three   years     of    supervised    relief.     We

previously    affirmed        the   judgment.   United      States   v.

Herrera-Trejo, 169 Fed. Appx. 225, 226 (5th Cir. 2006).

The Supreme Court has vacated and remanded the case for

reconsideration in light of Lopez v. Gonzalez, 127 S.Ct.

625 (2006).       Gutierrez-Tovar et al. v. United States, 127

S.Ct. 828 (2006). Following the Supreme Court's remand,

we requested and received supplemental letter briefs from

both parties regarding the impact of Lopez.

    Mr.    Herrera      has     since     completed   his    term    of

imprisonment; immigration authorities placed a detainer

on him and his counsel concedes his probable removal. His

appeal is therefore moot, according to binding circuit

precedent. United States v. Rosenbaum-Alanis, 483 F.3d

381, 383 (5th Cir. 2007) (“Because the defendant has been

deported . . . and is legally unable, without permission

of the Attorney General, to reenter the United States to

be present for a resentencing proceeding as required by

Rule 43, there is no relief we are able to grant him and

his appeal is moot.”). We therefore DISMISS the appeal as

                                                                      2
to the judgment of sentence. We AFFIRM the judgment of

conviction; Mr. Herrera’s arguments in that regard remain

foreclosed by Almendarez-Torres v. United States, 523

U.S. 224 (1998).




                                                        3